38DETAILED ACTION
1. This communication is responsive to the amendment, filed November 30, 2020.
2. Claims 1-2, 6-7, 9, 11-12, 14-16, 20-22 and 24 are pending in this application.  Claims 1, 16, 20 are independent claims. This action is made Final.
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2020 has been entered.

Response to Arguments
5.	Applicant’s arguments, with respect to the amendment filed on November 30, 2020 with respect to claims 1-2,5-7,9,11-12,14-16 and 20-24 have been fully considered and are found persuasive.

The applicant argues:
1. The newly amended claim language of “detecting, via the graphical user interface, a second user selection to include a second data field in the graphical representation, the second data field having a second data type and the second user selection being distinct from the first user selection: in response to the user selecting the second data field: determining a second view type 

The examiner responds:
1.  The examiner agrees.

The examiner cites new portions of Wu.

Wu [0177] “the user can select the indicium of the desired source data component from the displayed schema view and drag the indicium, using the mouse pointer 1103, and drop it in the mapping workspace 710. If the drop position is located over an existing source data component of the mapping, the data browsing application 120 assumes that the source data component is to be replaced by the dragged component. Otherwise the dragged component is added to the end of the list of source data components. This results in the example list 720 being updated again as described above in step 510. This process continues until the user decides that all the required source data components exist in the mapping workspace”.

So, a user drags and drops data components into a workspace to set a required list of data components.

required data components and recommends the relevant ones to the user”.

So, Wu generated generates recommended views based on the user added required data components.

Wu [0675] “The manager can confirm the data components for keyword expressions specified in the slots now by dragging the data components Photo and Name of the HRDB to the slots 1900 and 1905 of the data view. This results in the schema view (containing the recommendations) being updated to highlight other possible recommendations”.

Wu [0624] “Now, the sales planning manager can select SalesQuota of SalesTargetsDS for slot 1505 and select SalesDB/Sales/Quantity for slot 1510 by dragging the corresponding schema view items to the corresponding slots in the data view”).

Thus, Wu teaches adding various distinct data components to the user workspace.

So, *in response to the user selecting the second data field* then all the previous added components would be included in the workspace, and be used in the visualization recommendation.

The examiner is always available for interviews.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

7.	Claim(s) 1-2, 6-7, 9, 11-12, 14-16, 20 and 24 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wu et. al. (“Wu”, US 20040181543).

Claim 1:
Wu teaches computer implemented method for generating a graphical representation of a dataset, (Wu [0033] “system ranks the existing views against the user's criteria on the required data components and recommends the relevant ones to the user”)

 comprising: at a computer having one or more processors and memory storing one or more programs configured for execution by the one or more processors: ([0113] “at least one processor unit 1105, a memory unit 1106”)

Wu teaches detecting via a graphical user interface, a first user selection to include a first data field in a graphical representation (Wu [0177] “the user can select the indicium of the desired source data component from the displayed schema view and drag the indicium, using the mouse pointer 1103, and drop it in the mapping workspace 710. If the drop position is located over an existing source data component of the mapping, the data browsing application 120 assumes that the source data component is to be replaced by the dragged component. Otherwise the dragged component is added to the end of the list of source data components. This results in the example list 720 being updated again as described above in step 510. This process continues until the user decides that all the required source data components exist in the mapping workspace”, thus, a user drags and drops fields into a user workspace)

Wu teaches that the first data field having a first data type (Wu [0352] “the user can select one or more data components from the one or more existing displayed data views and copy or drag the data components to an unused location in the workspace 1202”, Wu [0675] “The manager can confirm the data components for keyword expressions specified in the slots now by dragging the data components Photo and Name of the HRDB to the slots 1900 and 1905 of the data view. This results in the schema view (containing the recommendations) being updated to highlight other possible recommendations”, Wu [0624] “Now, the sales planning manager can select SalesQuota of SalesTargetsDS for slot 1505 and select SalesDB/Sales/Quantity for slot 1510 by dragging the corresponding schema view items to the corresponding slots in the data view”).

Wu teaches in response to detecting the first user selecting the first data field determining a first view type for visualizing a portion of the dataset according to the first data type (as discussed above in Wu [0624] a user drags and drops data components (Wu [0744] discloses “A view request processor 2735 then uses the learned data model 2720 to search for views that include all or a subset of the required data components. Views that include an ancestor, descendent or sibling of the required data components will also be considered. Relevant views 2740 found by the view request processor 2735 are then passed on to a view ranking processor 2745 which computes the relevance of the views with respect to the set of required data components 2730 and ranks the views accordingly. The ranked list of views 2750 is then returned to the user for selection”)

Wu teaches generating a graphical representation of the portion of the dataset in accordance with the determined first view type (Wu [0107] “The data browsing application 120 automatically selects the most appropriate display types for the XML data at each browsing step”) the displaying the graphical representation in the graphical user interface (Wu [0107] “The result of this presentation step represents a view of the data”)

(as discussed above in Wu [0177], a user repeatedly adds required data components to a user workspace)

Wu teaches that the second data field having a second data type and the second user selection being distinct from the first user selection: (as discussed above,”. Wu [0675] photo and email distinct types, and as discussed above, Wu [0264] sales quota, sales quantity distinct types)

Wu teaches in response to the user selecting the second data field: determining a second view type for visualizing the updated portion of the dataset according the first data type and the second data type: (Wu [0033] “system ranks the existing views against the user's criteria on the required data components and recommends the relevant ones to the user”, as discussed above, Wu [0744] discloses “ranks the views accordingly. The ranked list of views 2750 is then returned to the user for selection”)

Wu teaches generating an updated graphical representation of the updated portion of the dataset in accordance with the determined second view type: and displaying the updated graphical representation in the graphical user interface (as discussed above, Wu [0744] discloses “ranks the views accordingly. The ranked list of views 2750 is then returned to the user for selection”, Wu [0690] “To assist a user in selecting appropriate views for displaying the data, the system ranks the existing views against the user's criteria on the required data components and recommends the relevant views to the user”)

Claim 2
Wu teaches the second user selection is distinct and separate from the first user selection (as discussed above in Wu [0177], a user repeatedly adds required data components to a user workspace, so each drag and drop of each added required data component is distinct and separate) and the second data field is different from the first data field (as discussed above,”. Wu [0675] photo and email distinct types, and as discussed above, Wu [0264] sales quota, sales quantity distinct types)

Claim 6 
Wu teaches generating the graphical representation comprises displaying a plurality of marks in the graphical representation that correspond to the data fields that have been selected for inclusion in the graphical representation. including the first data field: (the applicant’s specification in [0031] define “marks” as “representation of tuples”, Wu [0009] “Data components of interest can then be selected for inclusion in the report”, [0275] “In the figures, data components 4001-4004 serve as the series label, point label, x, and y components respectively”, [0283] “the user can drag this data component to slot 1252. Immediately labels for the x-axis are displayed”)

Wu teaches generating the updated graphical representation comprises color encoding at least some of the plurality of marks according to data in the second data field ( Wu [0399] “the bars for the PersonMonths data component is shown in a different colour to the PatentsEstimate and PatentsFiled data components”)

Claim 7
Wu teaches generating the graphical representation comprises displaying a first plurality of marks in the graphical representation that correspond to the data fields that have been selected for inclusion in the graphical representation, including the first data field: (the applicant’s specification in [0031] define “marks” as “representation of tuples”, Wu [0009] “Data components of interest can then be selected for inclusion in the report”, [0275] “In the figures, data components 4001-4004 serve as the series label, point label, x, and y components respectively”, [0283] “the user can drag this data component to slot 1252. Immediately labels for the x-axis are displayed”)

Wu teaches generating the updated graphical representation comprises displaying a second plurality of marks that correspond to the data fields that have been selected for inclusion in the graphical representation, including the first data field and the second data field ([0009] “Data components of interest can then be selected for inclusion in the report”)

Claim 9
as discussed above, Wu [0675] photo and email type, and as discussed above, Wu [0264] sales quota, sales quantity, thus quantitative and ordinal data types)

Claim 11
Wu teaches that the first data type is the same as the second data type (as discussed above,”. Wu [0675] photo and email, and as discussed above, Wu [0264] sales quota, sales quantity), thus, multiple dependent quantitative data types)

Claim 12
Wu teaches wherein generating the graphical representation comprises displaying a plurality of marks in the graphical representation that correspond to data from the first data field and the one or more data fields that were previously selected for inclusion in the graphical representation. (the applicant’s specification in [0031] define “marks” as “representation of tuples”, Wu [0009] “Data components of interest can then be selected for inclusion in the report”, [0275] “In the figures, data components 4001-4004 serve as the series label, point label, x, and y components respectively”, [0283] “the user can drag this data component to slot 1252. Immediately labels for the x-axis are displayed”)

Claim 14
, (ordinal is defined to mean “in a series”, [0123] “data series”) independent quantitative, and dependent quantitative. (Fig 12e shows independent and dependent numeric values that belong to different groupings, [0123] “B represented a numeric value (ie. was quantifiable), then the element B could also act as a data series (with respect to element C)”, thus, dependent quantitative 

Claim 15
Wu teaches the first data type is selected from the group consisting of ordinal, , (ordinal is defined to mean “in a series”, [0123] “data series”) ordinal time, (Fig 35 shows consecutive months, [0267] “names of the data components 3303 and 3302 that make up the column and row headings, Month”)

Wu teaches dependent ordinal, (ordinal is defined to mean “in a series”, [0123] “data series”, Fig 35 shows how “monthly apparel” numbers depend on a month)

Wu teaches quantitative, independent quantitative, dependent quantitative, (Fig 12e shows independent and dependent numeric values that belong to different groupings, [0123] “B represented a numeric value (ie. was quantifiable), then the element B could also act as a data series (with respect to element C)”, thus, dependent quantitative)

Fig 35 shows how “monthly apparel” numbers (quantitative) depend on a month (time), [0066] “FIG. 35 is an example of a table display type” )and quantitative position.( Fig 35 shows how “monthly apparel” numbers (quantitative) depend on a month position), [0066] “FIG. 35 is an example of a table display type”)

Claim 16 is similar in scope to claim 1 and is rejected under similar rationale

Claim 20 is similar in scope to claim 1 and is rejected under similar rationale

Claim 24
Wu teaches that the second view type differs from the first view type. (Fig 35 shows how “monthly apparel” numbers (quantitative) depend on a month (time), [0066] “FIG. 35 is an example of a table display type” )and quantitative position.( Fig 35 shows how “monthly apparel” numbers (quantitative) depend on a month position), [0066] “FIG. 35 is an example of a table display type”, thus, different kinds of selectable types of data)


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et. al. (“Wu”, US 20040181543) in view of Smith Jr (“Smith”, US 9, 489, 119).

Claim 21
any of: a click on a data field icon corresponding to the first data field, wherein the data field icon is displayed in the graphical user interface; a double click on the data field icon corresponding to the first data field; and typing in a field name corresponding to the first data field. However, Smith is analogous art of a user interface for selecting data fields [Col 9 24-26]. Smith [Col 9 24-26] “selecting the tag element within the tag library, by right-clicking, left-clicking, or double-clicking, or by any other interface means. The user may repeat this process until all desired tag elements have been moved to the tagging interface panel”. Smith [Col 36 14-17] “tag phrase search field 1302 may additionally or alternately allow a user to enter a new tag phrase not included in a tag phrase collection as a selected tag phrase”. It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art at the time of the invention to combine the data field selection user interface of Wu with the data field selection user interface of Smith so that users can setup personal field categories such as “Work” or Photography” [Smith [Col 37 13-15] or an admin can setup multi-user field categories such as “Patents” or “Contracts” [Smith [Col 37 20-22] so that users can more easily find fields they want to find by searching on a field in a user created category [Smith Col 37 55-56].
Claim 22
Wu [0263] teaches single clicking to make a selection, Wu [0148] teaches double clicking to make a selection. Wu does not explicitly teach the second user selection of the second data field includes any of: a click on a data field icon corresponding to a data field of the one or more data fields; a double click on a data field icon corresponding to a data field of the one or more selecting the tag element within the tag library, by right-clicking, left-clicking, or double-clicking, or by any other interface means. The user may repeat this process until all desired tag elements have been moved to the tagging interface panel”. Smith [Col 36 14-17] “tag phrase search field 1302 may additionally or alternately allow a user to enter a new tag phrase not included in a tag phrase collection as a selected tag phrase”. Smith [Col 39 1-28] “In one embodiment, an item management system may automatically generate one or more default tag elements when an item is selected as part of an item process or routine. Illustratively, one or more default tag elements may be determined or generated based on properties or data associated with or comprising a selected item. In the context of our illustrative example, the item management system may have determined a creator, creation date, item type (e.g. a file with a .doc suffix), and a size; the item management system may create default tag elements reflecting these properties. In one embodiment, one or more default tag elements will always be associated with an item. In other embodiments, one or more default tag elements may be optional (e.g. a user may be able to choose a combination of system-generated tag elements to associate with an item). In various embodiments, an item management system may generate or determine any number of default tag elements in addition or as an alternative to the default tag elements discussed with reference to illustrative FIG. 24. Tag categories of default tag elements may include, but are not limited to an item creator, a last user to modify an item, an item creation date, an item modification date, an item last access date, an item type (e.g. file, e-mail, contact, data collection, event, user, tag instance, etc.), a file type (e.g. file extension or associated compression statistics, a file size, or any other attribute associated with a file, document, set of data, or other item”.  It would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art at the time of the invention to combine the data field selection user interface of Wu with the data field selection user interface of Smith so that users can setup personal field categories such as “Work” or Photography” [Smith [Col 37 13-15] or an admin can setup multi-user field categories such as “Patents” or “Contracts” [Smith [Col 37 20-22] so that users can more easily find fields they want to find by searching on a field in a user created category [Smith Col 37 55-56].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145